DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 13-20 directed to groups/inventions non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Specification
3.	The ABSTRACT of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
4.	The BRIEF DESCRIPTION OF THE FIGURES is objected to because there is no brief description for EACH of Figures 2A, 2B, 3A, 3B, 3C, 3D, 3E, 5A, 5B, 5C, 5D, 6A, 6B, 6C, 6D, 6E, 6F, 6G, 6H, 6I, 8A, 8B, 8C, 9A, and 9B. Correction is required.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
a. They do not include the following reference character mentioned in the description: “mover 800” (see paragraphs [0151] and [0163] of the PG Publication of the instant application).
b. They include the following reference character(s) not mentioned in the description: reference characters 650 and 651 (Figure 6I).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph L. Felber on 16 May 2022. 
The application has been amended as follows:

1. (Currently Amended) An intraocular lens (IOL) comprising a polymeric clear optic, an actuator for actuating change in curvature in at least a portion of the clear optic, and haptics for coupling to an optic body of the IOL, wherein the haptics comprising (i) a motion sensor incorporated therein for detecting motion in at least a portion of the haptics, [[, and (ii) a triboelectric generator incorporated therein for harvesting energy, wherein the triboelectric generator comprises a stator element in the form of a substrate material on an anterior side of the haptics, 15and a moving element in the form of a substrate material on a posterior side of the haptics,
wherein the stator element is coupled to a first electrode of the triboelectric generator, and the moving element is coupled to a second electrode of the triboelectric generator, and wherein a negative charge affinity material and a positive charge affinity material are located between said first and second electrodes,
wherein the stator element being configured for contact with the ciliary sulcus 25and the moving element being configured for contact with an anterior part of the ciliary process when the IOL is placed in the ciliary sulcus of the eye,
wherein the stator element being configured to absorb motion of the ciliary muscle for keeping the IOL in substantially the same position, and the moving element being configured to transmit force of the ciliary muscle to movement of the generator for harvesting energy.
2. (Currently Amended) The IOL of claim 1 [[the clear optic comprising [[polymer substrate [[opposite sides of the [[actuator, wherein the actuator comprises a pair of negative and positive transparent electrodes and an electroactive material (EAM) [[placed between and in direct contact with the electrodes, and wherein change in curvature is formed by applying voltage between the electrodes.
3. (Canceled)
4. (Currently Amended) The IOL of claim [[1, wherein the generator being configured to fit into and/or interact with the ciliary sulcus [[
5.-8. (Canceled)
9. (Currently Amended) The IOL of claim [[1, wherein an electric potential being formed across a gap between the stator element and the moving element, and said gap being [[
10. (Currently Amended) The IOL of claim 9, wherein harvested energy is stored in an energy storage component for [[the clear optic, wherein output of energy is only when the voltage is above a [[
11. (Currently Amended) The IOL of claim 10 and comprising a converter configured to quantize input voltage from the motion sensor into quantization steps, by [[a quantized signal is [[
12. (Currently Amended) The IOL of claim 11, wherein the overall structure of said haptics is adjustable in their total diameter so that they are configured to exert substantially similar force when in contact with different ciliary sulcus [[a desired position.
13.-20. (Canceled)

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular lens comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a polymeric clear optic, an actuator for actuating change in curvature in at least a portion of the clear optic, and haptics for coupling to an optic body of the IOL, wherein the haptics comprising (i) a motion sensor incorporated therein for detecting motion in at least a portion of the haptics, [[
wherein the stator element is coupled to a first electrode of the triboelectric generator, and the moving element is coupled to a second electrode of the triboelectric generator, and wherein a negative charge affinity material and a positive charge affinity material are located between said first and second electrodes,
wherein the stator element being configured for contact with the ciliary sulcus 25and the moving element being configured for contact with an anterior part of the ciliary process when the IOL is placed in the ciliary sulcus of the eye,
wherein the stator element being configured to absorb motion of the ciliary muscle for keeping the IOL in substantially the same position, and the moving element being configured to transmit force of the ciliary muscle to movement of the generator for harvesting energy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub No. 2008/0306589 A1
US PG Pub No. 2008/0208335 A1
US PG Pub No. 2012/0140167 A1
US PG Pub No. 2014/0246950 A1
US PG Pub No. 2016/0030162 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774